DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sternheim (US 20220097872 A1).
Regarding claim 1, Sternheim teaches A method comprising: (Abstract: Systems and method for controlling the attitude maneuvers of a spacecraft in space are provided.)
determining, by use of a processor ([0054] The satellite system 600 may also comprise memory 616. Memory 616 may store program instructions and program modules that are loadable and executable on one or more processor(s) 618), a power collection function for a satellite; ([0005] to align the solar panels in order to optimize sun energy collection)
determining a power cost function for the satellite; and ([0017] The cost function is often defined as a sum of the norm of the deviations of angular position and angular velocity from their desired values, plus the sum of the norm of the torques)
calculating a power enhanced slew maneuver based on the power collection function and the power cost function.  ([0005] These changes of orientation may occur numerous times during the satellite's lifetime, and given that the satellite is a system with limited computing and power resources, it is desirable to have an efficient, robust and reliable control system configured to provide control actions to perform all ranges of attitude maneuvers, including large and arbitrary spacecraft attitude maneuvers, so that the sequence of orientations described to reach a target orientation comprises an optimal orientation trajectory, in the sense of minimizing the spent sum of norm of torques (hence energy). [0014] Embodiments include methods for controlling attitude maneuvers of a vehicle. [0016] The control law may be executed in real time using feedback from the system instead of computing an open-loop solution to an optimal control problem, which involves executing the control law for a dynamical system at multiple steps (e.g. every step) over a period of time, such that a cost function is optimized at the multiple steps (e.g. every step).)
Regarding claim 2, Sternheim teaches The method of claim 1, the method further comprising maneuvering the satellite with the power enhanced slew maneuver.  ([0014] Embodiments include methods for controlling attitude maneuvers of a vehicle, the method comprising determining a control law to be applied for example by a controller or control system. The evaluation of the control law may cause an attitude control mechanism to generate one or more attitude maneuvers, such as momentum of force or torque. In some instances, the sequence of the one or more attitude maneuvers defines and/or generates an orientation trajectory that the vehicle follows to transition from an initial orientation to a final (target) orientation.)
Regarding claim 3, Sternheim teaches The method of claim 1, wherein the power enhanced slew maneuver minimizes a cost function based on the power collection function and the power cost function. ([0023] The cost function is minimized by solving the Algebraic Riccati Equation (ARE) at multiple operation points (e.g., each operation point) to evaluate the control law. As time evolves and the state vector changes, the ARE is solved again and the feedback control law is updated. Applying such feedback until convergence minimizes the cost function for the full maneuver.)
Regarding claim 4, Sternheim teaches The method of claim 3, wherein the power collection function is a function of power collected for each satellite orientation  ([0005] the sequence of orientations described to reach a target orientation comprises an optimal orientation trajectory, in the sense of minimizing the spent sum of norm of torques (hence energy).)
Regarding claim 6, Sternheim teaches The method of claim 3, wherein cost function comprises an equation Ji (xN) =
    PNG
    media_image1.png
    31
    230
    media_image1.png
    Greyscale
  ([0036] – [0038])
Regarding claim 7, Sternheim teaches The method of claim 3, wherein the cost function satisfies a mission objective. ([0039] While the spacecraft changes its attitude from the current state attitude to the target state attitude, the state vector changes, the ARE is solved again, and the feedback control law is updated. Applying such feedback until convergence minimizes the cost function for the full maneuver from the estimated state attitude to a target state attitude.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sternheim (US 20220097872 A1) in view of Weiss (US 20190286168 A1)
Regarding claim 5, Sternheim does not expressly disclose but Weiss discloses The method of claim 3, wherein the power cost function is a function of reaction wheel power consumption (Fig. 3A [0071] The component 393 for the stored momentum penalizes a larger magnitude of the stored momentum so that the optimization of the cost function 309 results in control inputs that when applied to the spacecraft unload the stored momentum, e.g., the high values of the reaction wheel spin rates are penalized, resulting in an optimization that produces control inputs to reduce the spin rates of the reaction wheels 105 (FIG. 1B & FIG. 1C).)
Therefore, from these teachings of Weiss and Sternheim, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Weiss to the system of Sternheim since doing so would enhance the system by optimization that produces control inputs to reduce the spin rates of the reaction wheels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664